Citation Nr: 1638100	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO. 14-07 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for facial cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to December 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran was scheduled to testify at a Travel Board hearing in St. Paul in August 2016. In June 2016 and August 2016 letters, the RO notified the Veteran of the time and place of the hearing. The Veteran did not report to the hearing, and he did not provide an excuse or request a postponement. As the Veteran has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn. 38 C.F.R. § 20.702 (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board must remand the case to associate outstanding VA treatment records with the claims file and to schedule the Veteran for a VA examination. 

VA medical center (VAMC) reports of hospitalization, located in Virtual VA, show that the Veteran was hospitalized in December 2015, January 2016, February 2016, and March 2016. However, the claims file only includes VA treatment records up to November 2013. Thus, the case must be remanded to associate outstanding VA treatment records with the Veteran's paperless claims file. 

The Board must also remand the case to afford the Veteran a VA examination. VA must provide a medical examination and medical opinion in disability compensation claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 79 (2006).

The Veteran contends that his facial cancer was caused by his military service because he was exposed to depleted uranium casings while serving on active duty at Fort Gordon, Georgia. The Veteran's service treatment records indicate that he was stationed at Fort Gordon. A private doctor indicated in November 2012 that the radiation exposure through the use of depleted uranium in the manufacture of certain projectiles should be considered ionizing radiation exposure and that the Veteran subsequently developed skin cancer. This doctor stated that it was possible that the Veteran was exposed to depleted uranium. However, the doctor's statement indicates that he was unable to review the Veteran's entire claims file. In September 2016, the Veteran's representative noted a U.S. Nuclear Regulatory Commission report that indicated the Army applied for a license to possess and manage depleted uranium at certain sites, including Fort Gordon. The representative also asserted that several Army sites have depleted uranium fragments from spotting rounds used in training with the "Davy Crockett" nuclear gun from 1960 to 1968. This evidence is sufficient to trigger VA's duty to assist in providing an examination for the Veteran's claim under McLendon. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file and attempt to ascertain and associate them with the claims file.

2. Obtain any outstanding VA medical records since November 2013 and associate them with the claims file.

3. Contact all appropriate records repositories to determine whether depleted uranium was stored, present, or used at Fort Gordon, Georgia and to determine whether the Veteran was exposed to depleted uranium casings during his military service from June 1961 to December 1961. 

4. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current or previous facial cancer and its symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should state and provide opinions as to:

The current or previous diagnosis of any facial cancer, if any is present.

Whether the Veteran's current or previous facial cancer, if any is present, manifested in service, or was otherwise caused by an in-service incident, including possible exposure to depleted uranium casings while stationed at Fort Gordon, Georgia. 

In rendering the above opinions, the examiner must review and discuss the record, including the lay statements. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*Service entrance and separation examinations from February 1961 and November 1961 that did not show any cancer symptoms, complaints, or abnormalities. 

*September 1961 service treatment record showing that the Veteran was stationed at Fort Gordon, Georgia. 

*November 1961 service treatment record in which the Veteran complained of chronic ear and throat trouble and the evaluator diagnosed him with a moderate deviated nasal septum. 

*January 2011 private treatment records indicating that the Veteran was diagnosed with facial skin cancer and had a tissue transfer operation and a Moh's reconstruction on his nose. 

*June 2012 claim for service connection and the Veteran's statements that the facial skin cancer was caused by in-service weapons discharge particles, including from an M1 rifle. 

*November 2012 letter from a private doctor indicating that the Veteran was possibly exposed to several factors that might cause skin cancer, including chemicals, radiation from depleted uranium, and nuclear weapons. 

*VA treatment records from June 2012, June 2013, August 2013, and November 2013 noting that the Veteran previously had skin cancer on his face and that he believed that it was due to weapons discharge in service. 

*August 2014 letter from a private doctor indicating that the Veteran had a superficial nodular basal cell carcinoma removed in January 2011 and that the doctor could find no evidence of a foreign body and/or depleted uranium casings embedded in the Veteran's skin based on the documents the doctor had reviewed. The doctor's statement indicates that he was unable to review the entire claims file. 

*September 2016 statement by the Veteran's representative, which noted a U.S. Nuclear Regulatory Commission report indicating that the U.S. Army applied for a license to possess and manage depleted uranium at certain sites, including Fort Gordon. The representative also asserted that several Army sites have depleted uranium fragments from spotting rounds used in training with the "Davy Crockett" nuclear gun from 1960 to 1968.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5. After undertaking any other appropriate development deemed necessary, readjudicate the claim of service connection for facial cancer on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

